              Case 9:19-bk-09731-FMD           Doc 11    Filed 11/27/19     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION
                                   www.flmb.uscourts.gov

In re:                                                             Case No. 9:19-bk-09731-FMD
                                                                   Chapter 13
Edward Alexander Young
Minnie B Young

      Debtors.
___________________/

                   TRUSTEE’S UNFAVORABLE RECOMMENDATION
                  AND OBJECTIONS TO CONFIRMATION OF THE PLAN

TO: Clerk, United States Bankruptcy Court

         1.     The Debtors’ Petition for Relief to Chapter 13 was filed on October 14, 2019.

       2.       Trustee’s Recommendation to the Court.             The Trustee cannot recommend
confirmation of the Chapter 13 Plan at this time for the following reason(s):

       3.      It does not appear that the Debtors have dedicated all disposable income to the
proposed Plan as required by 11 U.S.C. §1325(b)(1)(B).

             a. The Trustee hereby requests/has requested the following additional documents
pursuant to the District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases, to
determine if the Debtors have dedicated all disposable income to the Plan:

                  income tax return for 2019

           b. The Debtors are paying for the following luxury items: automobile with payment of
$852.00/month.

              c. Pursuant to the District-wide Administrative Order Prescribing Procedures for
Chapter 13 Cases, Debtors shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtors are not required to file tax returns, Debtors shall provide Trustee
with a statement to that effect.) For each tax return that becomes due after the case is filed, Debtors
shall provide a complete copy of the tax return, including business returns if Debtors own a business,
together with all related W-2’s and Form 1099’s to the Trustee within 14 days of filing the return.
Unless otherwise consented to by the Trustee or ordered by the Court, Debtors shall turn over to the
Trustee all tax refunds in addition to regular Plan payments, beginning with the tax year 2019.
Debtors shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtors shall spend no tax refunds without first having obtained
the Trustee’s written consent or court approval.
            Case 9:19-bk-09731-FMD           Doc 11      Filed 11/27/19     Page 2 of 2



        4.     The Plan violates 11 U.S.C. §1325(a)(4) because it does not pay unsecured creditors
the value of what they would receive in a case under Chapter 7.

             a. The Trustee hereby requests/has requested the following additional documents
pursuant to the District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases, to
determine if the Debtors have met the best interests of creditors test:

                    income tax return for 2019

             b. The Debtors have not listed the following property on Schedule A/B: utility trailer
and airboat including the value of both.




                                                               /s/ Michael E. Cecil
                                                               Michael E. Cecil, Esquire
                                                               Florida Bar No. 722855
                                                               Staff Attorney for Chapter 13 Trustee
                                                               P.O. Box 25001
                                                               Bradenton, Florida 34206-5001
                                                               Phone: (941) 747-4644
                                                               Fax:     (941) 750-9266


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Unfavorable
Recommendation and Objections to Confirmation of the Plan has been furnished electronically by
CM/ECF services and/or by U.S. Mail to Edward Alexander Young and Minnie B Young,
Debtors, 1424 Pine Wood Ave NW, Arcadia, FL 34266, Frank Ribel, Jr. Esquire, Attorney for
Debtors, 25 East Oak Street, Arcadia, FL 34266 and the U.S. Trustee, 501 East Polk Street, Suite
1200, Tampa, Florida 33602 on this 27th day of November, 2019.




                                                               /s/ Michael E. Cecil
                                                               Michael E. Cecil, Esquire


JMW/MEC/ss


                                                  2
